IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                               No. 04-40275
                                                                 September 13, 2007
                             Summary Calendar
                                                               Charles R. Fulbruge III
                                                                       Clerk
UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

MARIO ALBERTO HERNANDEZ-CERDA

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 2:03-CR-275-2


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
     The attorney appointed to represent Mario Alberto Hernandez-Cerda has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Hernandez-Cerda has filed a response. Our
independent review of the record, counsel’s brief, and Hernandez-Cerda’s
response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 04-40275

motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2